In an action brought by plaintiff as a judgment *770creditor of defendant Dry Harbor Homes, Inc., in behalf of himself and other creditors similarly situated, to avoid an alleged fraudulent sale in foreclosure of the corporate real property, order denying the appellant’s motion to strike the case from the Special Term calendar affirmed, with ten dollars costs and disbursements. In our opinion, the action is equitable in character and is in effect an action to avoid a fraudulent transfer made by the corporation and to compel an accounting by the participants in the fraud. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.